 KEMMERERVILLAGE421Kemmerer Village, Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers,Local No. 279, af-filiatedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO. Case 14-CA-19961August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn March 16, 1989,the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and(1) of the NationalLaborRelations Actby refusing the Union's request to bargainfollow-ing the Union's certification in Case14-RC-10466.(Official notice is taken of the "record"in the rep-resentation proceedings as defined in the Board'sRules and Regulations,Secs.102.68 and 102.69(g);FrontierHotel,265NLRB 343 (1982).) The Re-spondent filed its answer admitting in part and de-nying in part the allegations in the complaint.On April 12,1989, the General Counsel filed aMotion for Summary Judgment.On April 14, 1989,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted.The Respondentfiled a response.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain,but attacks the validityof thecertificationon the basisof thesame contentions that wereraised and rejected in the representation proceed-ing: (1) it is not an"employer engaged in an indus-try affecting commerce within the meaning of theAct" because it is licensed and controlled by the Il-linoisDepartmentof Childrenand Family Services(DCFS),and (2)the Board lacks jurisdiction be-cause the Respondent's "direction and control .. .isinexorably intertwinedwith the ecclesiasticalmissionof thePresbyterianChurch (USA)." Allrepresentation issues raised by the Respondentwere or could have been litigated in the prior rep-resentation proceeding.'The Respondent does notoffer to adduce at a hearing any newly discoveredand previously unavailable evidence,nor does itallege any special circumstances that would requirethe Board to reexamine the decision made in theI In its answer,the Respondent denies that the unit isappropriate. Thisis an issue that could have been litigated in the representation proceeding.representation proceeding.We therefore find thatthe Respondent has not raised any representationissue that isproperlylitigable in this unfair laborpractice proceeding.2 SeePittsburgh Plate Glass Co.v.NLRB,313 U.S. 146, 162 (1941). Accordingly,we grant the Motion for Summary Judgment.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent,an Illinois corporation with anofficeand place of business in Assumption, Illinois,has been engaged in the operation of a child carefacility.During the 12-month period ending Febru-ary 28, 1989, it derivedgross annual revenues inexcess of$250,000 and received$20,000 from theFederal Government. We find that the Respondentisan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act and thatthe Union is a labor organization within the mean-ing of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held January 20, 1989,the Union was certified on January 30, 1989, as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time employeesemployed by the Employer at its Assumption,Illinoisfacility,excluding guards, supervisorsand professional employees as defined in theAct.The Unioncontinues to be the exclusive repre-sentative under Section9(a) of the Act.8 The Respondent in its brief in opposition to the Motion for SummaryJudgment contends that it has newly discovered and previously unavail-able evidence that would prove its affirmative defense that the Boardlacks jurisdiction over it because it is a joint employer with and con-trolled by the Illinois Department of Children and Family Services(DCFS) and that a hearing be held so that it could present its evidence.We agree with counsel for the General Counsel as argued in her adden-dum to the brief in support of the Motion for Summary Judgment, thatRespondent'sproffered evidence of correspondence between it andDCFS subsequent to the representation hearing regarding employees ac-cused of abusing children raises a subject matter that was determined inthe representation proceeding and that such evidence,therefore,is not inthe nature of newly discovered or previously unavailable evidenceIndeed,that issue was fully litigated in the underlying representationhearing including testimony from Respondent's assistant executive direc-tor Havera regarding similar incidents and DCFS's involvement in per-sonnel matters relating to child abuse Further,the Respondent's otherevidence of additional correspondence with DCFS soliciting DCFS'scomments regarding its unionization and the possible effects on its budgetrepresents more of the same kind of evidence that was addressed in theunderlying representation hearingMoreover, all of these issues werefullydiscussed in the Regional Director'sDecision and Direction ofElection.296 NLRB No. 56 422DECISIONS OF THENATIONALLABOR RELATIONS BOARDB. Refusal to BargainSince February 14, 1989,the Union has request-ed the Respondent to bargain,and since February22, 1989,the Respondent has refused.We find thatthis refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and(1) of theAct.CONCLUSIONS OF LAWBy refusing on and afterFebruary22, 1989, tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit,theRespondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and(1) and Section2(6) and(7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of certification as beginning the date theRespondent begins to bargain in good faith withtheUnion.Mar-Jac Poultry Co.,136NLRB 785(1962);Lamar Hotel,140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379U.S. 817 (1964);BurnettConstructionCo.,149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Kemmerer Village, Inc., Assump-tion, Illinois, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain with Teamsters, Chauf-feurs,Warehouseman and Helpers, Local No. 279,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the bargainingunit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time employeesemployed by the Employer at its Assumption,Illinois facility, excluding all guards, supervi-sors and professional employees as defined inthe Act.(b)Post at its facility in Assumption, Illinois,copies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStates Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively with theTeamsters,Chauffeurs,Warehousemenand Helpers,LocalNo.279,affiliatedwiththeInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL-CIOas the exclusiverepresentativeof our employeesin the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit: KEMMERERVILLAGE423All full-time and regular part-time employeessors and professional employees as defined inemployed by the Employer at its Assumption,the Act.Illinois facility excluding all guards, supervi-KEMMERERVILLAGE, INC.